

117 HR 4883 IH: Candidates Afforded Dignity, Equality and Training (CADET) Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4883IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mrs. Hartzler (for herself and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure the parental guardianship rights of cadets and midshipmen consistent with individual and academic responsibilities, and for other purposes.1.Short titleThis Act may be cited as the Candidates Afforded Dignity, Equality and Training (CADET) Act of 2021.2.Prohibition on limiting of certain parental guardianship rights of cadets and midshipmen(a)In generalThe Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Transportation, in consultation with the Secretaries of the military departments and the Superintendent of each military service academy, as appropriate, shall prescribe in regulations policies ensuring that the parental guardianship rights of cadets and midshipmen are protected consistent with individual and academic responsibilities.(b)Protection of parental guardianship rightsThe regulations prescribed under subsection (a) shall provide that—(1)a cadet or midshipman of a military service academy may not be required to give up his or her parental guardianship rights in the event of a pregnancy occurring after the beginning of the cadet's or midshipman's first day of academic courses;(2)except as provided under subsection (c), military service academy may not dis-enroll a cadet or midshipman who becomes pregnant or fathers a child while enrolled at the academy; and(3)a cadet or midshipman who becomes pregnant while enrolled at a military service academy shall be allowed to take leave for up to one year and return to the academy to resume classes afterward.(c)Responsibilities of parents enrolled at military service academiesThe regulations prescribed under subsection (a) shall require cadets and midshipmen with dependents to establish a family care plan with appropriate academy leadership. The family care plan shall include the following provisions:(1)The care plan must include a full-time provider responsible for the dependent who is not enrolled at the military service academy, as another parent or guardian of the dependent or a family member of the cadet or midshipman. The full-time care provider must have either full power-of-attorney authority or guardianship rights in order to prevent situations where the cadet or midshipman is pulled away from his or her duties and responsibilities at the military service academy. The cadet or midshipman may not rely on base facilities or child-care services, and must be able to function as any other cadet, including residing in academy dormitories.(2)Except as provided under subsection (d), the cadet or midshipman may not receive additional benefits or concessions from the military service academy on account of having a dependent, such as money or time off.(3)A cadet or midshipman with a dependent may not be excused on account of such dependent from standard classes, training, traveling, fitness requirements, or any other responsibilities inherent to attending a military service academy.(4)If both parents of a dependent are cadets or midshipmen, they must agree on the family care plan or face expulsion (with no incurred obligations).(d)Options for pregnant cadets and midshipmenThe regulations prescribed under subsection (a) shall provide that females becoming pregnant while enrolled at a military service academy shall have, at a minimum, the following options:(1)At the conclusion of the current semester or when otherwise deemed medically appropriate, taking leave from the military service academy for up to one year followed by a return to full cadet or midshipman status.(2)Full release from the military service academy and any related obligations.(3)Enlistment in active-duty service, with all of the attendant benefits.(e)Treatment of males fathering a child while enrolled at military service academiesThe regulations prescribed under subsection (a) shall provide that males fathering a child while enrolled at a military service academy—(1)shall not be required to give up parental rights; and(2)shall not acquire any benefits or leave considerations as a result of fathering a child, except that—(A)academy leadership shall establish policies to allow cadets and midshipmen at least one week of leave to attend the birth, which must be used in conjunction with the birth; and(B)in the event the male father becomes the sole financial provider for a dependent, the academy shall provide the father the same options available to a cadet or midshipman who becomes a mother while enrolled, including remaining enrolled in accordance with a family care plan established pursuant to subsection (c) or selecting one of the options outlined in paragraphs (2) and (3) of subsection (d).(f)Rule of constructionNothing in this section shall be construed as requiring or providing for the changing of admission requirements at any of the military service academies.3.Military service academy definedIn this Act, the term military service academy means the following:(1)The United States Military Academy, West Point, New York.(2)The United States Naval Academy, Annapolis, Maryland.(3)The United States Air Force Academy, Colorado Springs, Colorado.(4)The United States Coast Guard Academy, New London, Connecticut.(5)The United States Merchant Marine Academy, Kings Point, New York.